               Case 2:19-cr-01033-SMB Document 53 Filed 03/10/20 Page 1 of 2



                                      DISTRICT JUDGE'S MINUTES
                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF ARIZONA – PHOENIX
U.S. District Judge: Susan M. Brnovich             Date: March 10, 2020
USA v. Lawrence Lorenzo Blackshire                 Case Number: CR-19-01033-PHX-SMB

Assistant U.S. Attorney: Sharon Sexton and Kevin Pooley
Attorney for Defendant: Denise Aguilar, CJA
Interpreter: NA
Defendant: ☒ Present ☐ Not Present ☐ Released ☒ Custody ☐ Summons ☐ Writ

JURY TRIAL DAY 1:

9:09 A.M. Court is in session. Counsel and defendant are present. Jury panel of 54 are present and
sworn. Voir dire begins. 10:17 A.M. – Panel members excused for break. Jurors 1, 18, 22, 24, 35,
and 36 answer additional questions. 10:38 A.M. Court is in recess.

10:52 A.M. Court is in session. Counsel and defendant and present. Court excuses the following
jurors without objection from the parties: 17, 28, 22, 29, 20, 22, 29, 30, 33, 35, 36, 37, 38 and 50.
11:32 A.M. Jury excused for break. Jurors 1, 2, 3, 5 answer additional questions. Jurors 1 and 5 are
stricken for cause. 11:47 A.M. Court is in recess. Counsel to make their peremptory strikes.

12:13 P.M. Court is in session. Counsel and defendant are present. Final jury list is reviewed.
Counsel have no objections to the final list. 12:17 P.M. Jury panel is present. 13 jurors are seated.
Remaining panel is dismissed. The Jury is sworn. 12:24 P.M. Jury is excused to the jury room for
additional instructions and lunch. Court is in recess.

1:32 P.M. Court is in session. Counsel and defendant are present. The jury is present. Preliminary
jury instructions are read to the jury. 1:48 P.M. Opening Statements are presented. Stipulation re:
Jurisdictional Matter (Doc. 51) and Stipulation re: Telephone Calls (Doc. 52) are read to the jury.
The parties agree by stipulation to the admittance of the following exhibits: 19-22 and 32-67.
Stipulation is granted and exhibits are admitted. Plaintiff’s case: Government witnesses Officer
Brandon Lewis, Delwin James Ochoa, Jason Michael Low, M.D., sworn and examined. 2:38 P.M.
Court is in recess.

2:55 P.M. Court is in session. Counsel and defendant are present. Jury is not present. Scheduling of
case discussed. 2:59 PM Jury Present. Government witness Jill Rable, MSN, RN sworn and
examined. Government moves to admit exhibit 29. No objection by defense. Exhibit 29 admitted.
Juror note discussed with counsel at sidebar. Question from Juror 8 addressed with witness Jill
Rable. Government witness Detective Julian Owens sworn and examined. Government moves to
admit exhibit 11. Discussion held at sidebar. Exhibit 11 is admitted. Discussion held regarding
Government witness Alden Moore. For reasons set forth on the record, the witness can be returned
to his prior custody status.
              Case 2:19-cr-01033-SMB Document 53 Filed 03/10/20 Page 2 of 2

USA v. Lawrence Lorenzo Blackshire                                          Date: March 10, 2020
Case Number: CR-19-01033-PHX-SMB                                                       Page 2 of 2

4:22 P.M. Jury is excused until 9:00 A.M. on 3/11/2020. Discussion held regarding Government’s
Motion, (Doc. 25). The motion is taken under advisement. 4:32 P.M. Court is in recess.

Jury trial resumes at 9:00 A.M. on 3/11/2020.


Court Reporter Christine Coaly
Deputy Clerk Elaine Garcia                                                   Start: 9:09 A.M.
                                                                             Stop: 4:32 P.M.
